Pearson, J.
In the course of his Honor’s charge, he informed the jury, that, “if George sold and delivered the mare to his mother, for a reasonable consideration, the property in the animal would pass, although George at the time might be under a promise to let his brother Urias have the mare whenever he paid for her, and although they might believe further, that this arrangement had been partially carried into effect by payment of a portion of the money.”
This part of the charge was excepted to.
HisTlonor announced a clear proposition of law, that properiy passes by a sale and delivery, notwithstanding an executory agreement to sell to another, and the receipt of á part of the price. This part of the charge, we think, •was pertinent, and was Called for, to prevent a misapprehension on the part of the jury, as to this question of law. In fact it was the point uponWhich the caseturned.
Per Curiam, Judgment affirmed.